Title: To Thomas Jefferson from James Lyle, 18 August 1800
From: Lyle, James
To: Jefferson, Thomas



Dear Sir
Manchester Augt. 18. 1800

I was favord with a letter before you left Philadelphia; since that, I have not had the pleasure of hearing from you.
In order that you may see how matters stand between you and our Company I have made out a statement, which I now enclose, & hope on examining, you will find right. if any error, you will of course notice it. You will observe the first second & third bonds are paid, & part of the fourth, of this last there remained £99.3.8¾ principal with Interest from Novr. 12. 1798 due, also the fifth and sixth bond, besides that for your Mothers debt.I have never been able to get payment from Coll. John Bolling (now decd) for the bond you put into my hands for R Harvie. Colo. Bollings sons assured me they are proposing to pay off all the Debts the Estate owed.
I was sorry to see by your last letter that you lost so much by not selling your Tobo. before the price fell. Yet on the whole I think you made the most of it; by selling at Phila.
I have Just now recd. an order from Christr. Clark for £29.12—which will be brot. to your Credit
I am with great Regard Dear Sir Your Mo hml st

James Lyle

